In T he
                              Court of Appeals
                     Seventh District of T exas at Amarillo
                             ________________________

                                 No. 07-16-00413-CV
                             ________________________


                   SHANNON NICOLE WASHER, INDIVIDUALLY,
                     AND AS NEXT FRIEND OF C.S., A MINOR,
                                APPELLANT

                                            V.

                        CITY OF BORGER, TEXAS, APPELLEE



                           On Appeal from the 84th District Court
                                 Hutchinson County, Texas
               Trial Court No. 42,474; Honorable William D. Smith, Presiding


                                       July 31, 2018

                            MEMORANDUM OPINION

                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Shannon Nicole Washer, acting individually, and as next friend of C.S.

(a minor), appeals from a judgment following a bench trial denying all relief requested in

her Amended Petition for Declaratory Judgment filed against Appellee, City of Borger,

Texas (“Borger”). In her Amended Petition, Washer sought a declaration that certain city
ordinances related to animal control were unconstitutional in addition to damages related

to the impoundment of her dog. On appeal, Washer asserts the trial court committed

reversible error by finding that (1) investigation and enforcement provisions of sections

2.06.003 and 2.06.004 of the Borger’s Municipal Code of Ordinances are not in conflict

with Borger’s Ordinance section 2.06.001; Borger, Texas, Code of Ordinances art. 2.06,

§§ 2.06.001, 2.06.003, 2.06.004 (2017), and section 822.0421 of the Texas Health and

Safety Code, TEX. HEALTH & SAFETY CODE ANN. § 822.0421 (West 2017),1 (2) Ordinance

sections 2.06.003 and 2.06.004 are not preempted by section 822.0421, (3) Ordinance

sections 2.06.003 and 2.06.004 do not violate article XI, section 5(a) of the Texas

Constitution; TEX. C ONST. art. XI, 5(a), (4) Ordinance section 2.06.004 does not violate

her due process and equal protection rights under the United States and Texas

Constitutions, (5) Borger’s actions did not violate her due process and equal protection

rights, (6) procedures        employed by Borger in making a “Dangerous Animal

Determination” regarding her dog did not violate her due process and equal protection

rights, and (7) the enforcement mechanism employed against her by Borger in order to

retrieve her dog from impoundment did not violate the United States and Texas

Constitutions. We affirm the trial court’s judgment.


       BACKGROUND

       In June 2016, Washer filed her Original Petition for Declaratory Judgment against

Borger seeking declaratory judgment that certain sections of Borger’s Ordinances were

unconstitutional as a matter of law and unconstitutional in their application against her


       1 Throughout the remainder of this memorandum opinion, provisions of the Texas Health and Safety

Code shall be cited as either “section ___” or “§ ___.”


                                                  2
and her dog. Later in the month, Washer obtained a temporary injunction against Borger

that maintained the parties’ status quo and required Washer perform certain acts before

her dog could be released from impoundment. A final trial on the merits was scheduled

for September 12, 2016.


       In September, Washer filed an amended petition seeking monetary damages as

well as declaratory relief. After a bench trial was held, the trial court issued its Final

Judgment declaring that the ordinances and their implementation by Borger were

constitutional. The trial court denied any other relief sought by either party, including an

award of attorney’s fees. Thereafter, Washer filed a timely notice of appeal.


       In December 2016, the trial court’s official reporter petitioned this court for an

extension of time within which to file a reporter’s record because Washer had not

requested its preparation and had not paid, or made arrangements to pay, for a reporter’s

record. This court granted the reporter an extension until January 4, 2017.


       In January 2017, the official reporter sought a second extension of time based on

the same reasons. At that time, this court entered an order finding the reporter’s record

was deemed filed as of January 6, 2017, and required that Washer’s brief be filed on or

before February 6. This court’s order stated that it would “only consider and decide those

issues or points raised that do not require a reporter’s record for a decision.” See TEX. R.

APP. P. 37.3(c). Thereafter, the parties timely filed their briefs.




                                               3
        ISSUES ONE, TWO, AND THREE

        Washer asserts that Ordinance sections 2.06.003 and 2.06.004 (1) are invalid

because their investigation and enforcement provisions conflict with Ordinance section

2.06.0012 and section 822.0421, (2) are preempted by section 822.0421 and its

comprehensive structure, and (3) violate article XI, section 5(a) of the Texas Constitution

because they are inconsistent with state law. We disagree.


        C ITY OF BORGER—DANGEROUS ANIMAL ORDINANCES

        Borger is a home-rule city that derives its authority to enact ordinances from the

Texas Constitution. See TEX. CONST. art. XI, § 5; TEX. LOCAL GOV’T C ODE ANN. § 51.072

(West 2008). See also Lower Colorado River Auth. v. City of San Marcos, 523 S.W.2d
641, 643 (Tex. 1975) (providing that home-rule cities have broad discretionary powers

provided that no ordinance conflicts with the Texas Constitution or state law). As such,

Borger looks to the Legislature not for grants of authority, but for limitations on its power.

Id. As a home-rule city, the Legislature may limit Borger’s power either expressly or by

implication, so long as those limitations appear with “unmistakable clarity.” See City of

Houston v. Bates, 406 S.W.3d 539, 546 (Tex. 2013) (quoting Dallas Merchant’s &

Concessionaire’s Ass’n. v. City of Dallas, 852 S.W.2d 489, 490-91 (Tex. 1993)).


        However, “the mere fact that the [L]egislature has enacted a law addressing a

subject does not mean that the subject matter is completely preempted.”                                 City of

Richardson v. Responsible Dog Owners of Texas, 794 S.W.2d 17, 19 (Tex. 1990). The



        2 Ordinance section 2.06.001 states that “[i]t is the specific intent of this provision to elect adoption

of Texas Health and Safety Code chapter 822, subchapter D, dangerous dogs as it exists at the time of the
adoption of this chapter or as it may hereafter be amended.”

                                                       4
state’s entry into a field of legislation does not automatically preempt that field from city

regulation. City of Brookside Village v. Comeau, 633 S.W.2d 790, 796 (Tex. 1982), cert.

denied, 459 U.S. 1087, 103 S. Ct. 570, 74 L. Ed. 2d 932 (1982). City regulation ancillary

to and in harmony with the general scope and purpose of state law is acceptable. Id.


       Furthermore, section 822.047 expressly contemplates that “[a] county or

municipality may place additional requirements or restrictions on dangerous dogs if the

requirements or restrictions: (1) are not specific to one breed or several breeds of dogs;

and (2) are more stringent than restrictions provided by this subchapter.”                        By this

provision, the Legislature clearly intended to permit local government broad discretion in

regulating dangerous dogs.


       Borger has enacted ordinances to establish procedures for handling dangerous

animals, including dogs. See Ordinance § 2.06.001. Under its ordinances, Borger

established an animal control authority to investigate reports of a dangerous animal,

secure impoundment, if necessary, and provide a process for appeal for owners whose

animals have been identified as dangerous.                  Ordinance § 2.06.003. After an owner

receives a dangerous animal determination in a notice from the appropriate authority, 3

the owner may appeal the determination to municipal court. Ordinance § 2.06.004(d).




       3   Ordinance section 2.06.004 states, in pertinent part, as follows:

       (a) The animal control authority shall investigate reports [of incidents involving dangerous
       animals]. Such investigations may include the interviewing of individuals, the taking of
       sworn statements, examination of the animal and other review of other relevan t
       information. If, at the conclusion of the investigation, the animal control authority
       determines that the animal is a dangerous animal, as defined herein, the animal control
       authority shall provide notice, in writing, of that determination to the owner of the
       animal. . . .

                                                       5
       If the animal has not been impounded pending the investigation, the authority may

also include a written directive in the dangerous animal notice that the owner must deliver

the animal to the authority within five days of the written issuance of the notice. Ordinance

§ 2.06.004(b). If the owner fails to deliver the animal as required, the authority may

request that the municipal court issue a warrant for seizure of the animal. Id. at (c).


       Upon receipt of the owner’s notice of appeal of the authority’s determination, the

municipal court must set a hearing no later than ten days from the date of the filing of the

owner’s written appeal. Ordinance § 2.06.004(e). The authority’s written determination

that the animal is dangerous gives rise to a rebuttable presumption that the animal is a

dangerous animal. Id. Any interested person may present competent evidence at the

hearing to rebut the presumption of the animal’s status. Id. Within ten days after the

hearing, the municipal court must render its decision in writing. Id. The municipal court’s

decision may be appealed to a county court or county court at law and the owner is

entitled to a jury trial upon request. § 822.0424(a). A decision by a county court or county

court at law may be appealed in the same manner as an appeal from any other case in a

county court or county court at law. Id.


       STATUTORY C ONSTRUCTION

       This case is one of statutory construction, and such matters are questions of law

for the reviewing court to decide. City of Lubbock v. Adams, 149 S.W.3d 820, 826-27

(Tex. App.—Amarillo 2004, pet. denied). When construing a statute, we conduct a de

novo review; Texas Dep’t of Transp. v. Needham, 82 S.W.3d 314, 318 (Tex. 2002), with

our primary objective being to ascertain and give effect to the legislative intent of the



                                             6
enacting body. Texas Dept. of Protective and Regulatory Services v. Mega Child Care,

Inc., 145 S.W.3d 170, 176 (Tex. 2004).


       Under the canons of statutory construction, courts are to construe a statute

according to its plain and common meaning, unless the language is ambiguous, or the

interpretation would lead to absurd results that the drafters could not have intended. City

of Rockwall v. Hughes, 246 S.W.3d 621, 625-26 (Tex. 2008). This is accomplished by

focusing on the literal text of the statutory language in question, reading it in context, and

construing it according to the rules of grammar and common usage. TEX. GOV’ T CODE

ANN. § 311.011(a) (West 2013).


       A city ordinance is enforceable only to the extent that it does not conflict with state

law. See Dallas Merchant’s & Concessionaire’s Assoc., 852 S.W.2d at 491; City of

Brookside Village, 633 S.W.2d at 796. That is, an ordinance that is not in conflict with

state law is not void. See BCCA Appeal Grp., Inc. v. City of Houston, 496 S.W.3d 1, 30

(Tex. 2015) (citing City of Richardson, 794 S.W.2d at 19). Moreover, “‘a general law and

a city ordinance will not be held repugnant to each other if any other reasonable

construction   leaving both in effect can be reached.’”              Dallas Merchant’s      &

Concessionaire’s Assoc., 852 S.W.2d at 491 (quoting City of Beaumont v. Fall, 291 S.W.
202, 206 (1927)). Here, Washer had the burden of proof to prove the ordinances invalid;

Bidelspach v. State, 840 S.W.2d 516, 517 (Tex. App.—Dallas 1992, pet. dism’d), and that

burden is a “heavy one.” Pharr v. Tippitt, 616 S.W.2d 173, 176 (Tex. 1981).




                                              7
      ANALYSIS

      Washer contends       that Ordinance section 2.06.004 conflicts with section

822.0421(a) of the Health and Safety Code which provides as follows:

      [i]f a person reports an incident described by Section 822.041(2), the animal
      control authority may investigate the incident. If, after receiving the sworn
      statements of any witnesses, the animal control authority determines the
      dog is a dangerous dog, the animal control authority shall notify the owner
      in writing of the determination.

By way of contrast, Ordinance section 2.06.004 provides for the taking of sworn

statements in addition to interviewing individuals, examining the animal and reviewing

other relevant information. Ordinance section 2.06.004 may be more specific as to what

may be involved in an investigation; however, being more specific does not make

Ordinance section 2.06.004 contrary to section 822.0421(a). See § 822.047 (providing

that a county or municipality may place additional requirements or restrictions on

dangerous dogs if those requirements or restrictions (1) are not specific to one breed or

several breeds of dogs; and (2) are more stringent than the restrictions provided by

sections 822.041-822.100).     Moreover, section 822.0421(a) does not contain any

language indicating that an investigation may only be performed by “sworn statements.”


      Washer also contends that because state law does not place a burden of proof on

the dog’s owner, the rebuttable presumption in Ordinance section 2.06.004(e) conflicts

with state law.   Ordinance section 2.06.004(e) provides, in relevant part, that “[a]ny

interested person may present competent evidence to the court to rebut the presumption

of the animal’s status.”   The presumption that the dog is dangerous arises after the

authority has made its dangerous dog determination. The Health and Safety Code, on

the other hand, is silent on whether such a presumption exists after such a determination.


                                            8
See § 822.003. Thus, again, simply because Ordinance section 2.06.004(e) is more

specific and/or strict, does not mean the two provisions conflict. See City of Richardson,
794 S.W.2d at 19. See also § 822.047.


       Finally, Washer asserts that Ordinance sections 2.06.003 and 2.06.004 are

unconstitutional under section 5(a) of article XI of the Texas Constitution which provides

that no city ordinance “shall contain any provision inconsistent with the Constitution of the

State, or of the general laws enacted by the Legislature of this State.” TEX. CONST. art.

XI, § 5(a). The strictures of this constitutional provision are not at issue here because we

perceive no conflict between the challenged Ordinances and the Health and Safety Code.

Although the Ordinances are more specific, they are not conflicting or inconsistent with

the Texas Health and Safety Code. See City of Richardson, 794 S.W.2d at 19. See also

§§ 822.001-822.047 (West 2017).


       Appellate courts must not interpret a statute in a manner that renders any part of

the statute meaningless or superfluous; City of Marshal v. City of Uncertain, 206 S.W.3d
97, 105 (Tex. 2006), and where general and special provisions are both applicable, those

“provisions shall be construed, if possible, so that effect is given to both.” TEX. GOV’T

CODE ANN. § 311.026(a) (West 2013). See THI of Tex. at Lubbock I, LLC v. Perea, 329
S.W.3d 548, 587 (Tex. App.—Amarillo 2010, pet. denied).                  Our interpretation

accomplishes the goals of both these basic canons of statutory interpretation. City of

Houston, 406 S.W.3d at 546; City of Richardson, 794 S.W.2d at 19. Accordingly, issues

one, two, and three are overruled.




                                              9
       ISSUES FOUR THROUGH SEVEN

       In issue four, Washer asserts that Borger’s Ordinances violate her due process

and equal protection guarantees in the United States and Texas Constitutions. In issues

five through seven, Washer contends that Borger violated her rights to due process and

equal protection by following its procedures for dealing with dangerous animals.


       The Due Process Clause of the United States Constitution provides that a state

shall not “deprive a person of life, liberty, or property, without due process of law.” U. S.

CONST. amend XIV. Assuming, without deciding, there is a protected liberty or property

interest here, “[t]his leads to a discussion of what evidence appellant, the party

challenging the constitutionality of [Borger’s Ordinances] on due process grounds, put

forth to demonstrate that [Borger’s] scheme was unconstitutional in its application to [him

or her].” Frederic Scott Yoc-H v. State, No. 07-13-00222-CR, 2014 Tex. App. LEXIS

4781, at *3-5 (Tex. App.—Amarillo 2014, pet. denied) (mem. op., not designated for

publication) (emphasis added).


       Equal protection of law, on the other hand, “is secured if the challenged statute

does not subject one affected by it to arbitrary powers of government.” State Farm Fire

& Casualty Co. v. Price, 845 S.W.2d 427, 439 (Tex. App.—Amarillo 1992, writ dism’d).

Thus, legislation is not open to objection unless there is evidence that those who are

brought under its influence are not treated alike. Id.


       In other words, to decide Washer’s remaining issues four through seven, we

require a reporter’s record, i.e., evidence. Generally, the appellant bears the burden to

bring forward a sufficient record to show error requiring reversal. Nicholson v. Fifth Third


                                             10
Bank, 226 S.W.3d 581, 583 (Tex. App.—Houston [1st Dist.] 2007, no pet.). The appellate

record consists of the clerk’s record and, if necessary to the appeal, the reporter’s record.

TEX. R. APP. P. 34.1.


       When there is no reporter’s record, as here, we indulge every presumption in favor

of the trial court’s findings. Curry v. Tex. Dep’t of Pub. Safety, 472 S.W.3d 346, 349-50

(Tex. App.—Houston [1st Dist.] 2015, no pet.) (citing Bryant v. United Shortline Inc.

Assurance Servs., N.A., 972 S.W.2d 26, 31 (Tex. 1998)). See Palla v. Bio-One, Inc., 424
S.W.3d 722, 727-78 (Tex. App.—Dallas 2014, no pet.) (when a record is incomplete, we

must presume that the missing portion supports the factual determinations made by the

fact finder). Furthermore, without a complete record brought forward by the appellant,

the court will conclude that the appellant waived points of error or issues dependent on

the state of the evidence. Favaloro v. Comm’n for Lawyer Discipline, 994 S.W.2d 815,

820 (Tex. App.—Dallas 1999, pet. stricken). Because of the absence of a reporter’s

record here, we must also indulge every presumption in favor of the trial court’s findings

and conclude Washer waived issues four through seven. See id. at 820. Accordingly,

issues four through seven are overruled.


       C ONCLUSION

       We affirm the trial court’s judgment.




                                                    Patrick A. Pirtle
                                                         Justice




                                               11